Citation Nr: 0700839	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  04-42 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the thoracic spine.

2.  Entitlement to service connection for arthritis of the 
right hand.

3.  Entitlement to service connection for arthritis of the 
right elbow.  

4.  Entitlement to service connection for lumbar strain 
(claimed as arthritis of the lumbar spine).

5.  Entitlement to service connection for arthritis of the 
cervical spine with right-sided radiculopathy.  

6.   Entitlement to a higher initial evaluation for 
degenerative joint disease of the left knee, currently 
assigned a 10 percent disability evaluation.

7.  Entitlement to a higher initial evaluation for 
musculoligamentous strain of the right knee, currently 
assigned a 10 percent disability evaluation.
8.  Entitlement to an increased evaluation for right 
acromioclavicular degenerative joint disease, currently 
assigned a 30 percent disability evaluation.

9.  Entitlement to a higher initial evaluation for a hiatal 
hernia, currently assigned a 10 percent disability 
evaluation.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1984 to March 1988 
and from November 2002 to October 2003.  An Army National 
Guard Retirement Points History Statement also shows that he 
served with the Army Reserves from March 1988 to April 1990 
and with the Army National Guard from September 1994 until he 
was ordered to active duty in November 2002.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from April 2004, March 2005, and May 2005 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.  The April 2004 
rating decision granted service connection for a 
musculoligamentous strain of the right knee and assigned a 10 
percent disability evaluation effective from October 20, 
2003.  The March 2005 rating decision granted service 
connection for left knee degenerative joint disease and 
assigned a 10 percent disability evaluation effective from 
October 29, 2004.  The May 2005 rating decision granted 
service connection for right acromioclavicular degenerative 
joint disease and for a hiatal hernia.  A 30 percent 
disability evaluation was assigned for right 
acromioclavicular degenerative joint disease effective from 
October 29, 2004, and a 10 percent disability evaluation was 
assigned for a hiatal hernia effective from December 28, 
2004.  The May 2005 rating decision also denied service 
connection for degenerative joint disease of the thoracic 
spine, arthritis of the right hand, arthritis of the right 
elbow, a lumbar strain, and arthritis of the cervical spine 
with right-sided radiculopathy.  The veteran appealed those 
decisions to BVA, and the case was referred to the Board for 
appellate review.

The Board notes that additional evidence has been received, 
namely VA treatment records, which were not previously 
considered by the RO.  Although the veteran did not submit a 
waiver of the RO's initial consideration of the evidence, the 
Board notes that the evidence is not relevant to the issues 
on appeal.  Therefore, the Board will proceed with a decision 
on the issues on appeal.

The issues of entitlement to service connection for 
degenerative disc disease of the thoracic spine, lumbar 
strain, and arthritis of the cervical spine with 
radiculopathy will be addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal.

2.  Arthritis of the right hand did not manifest during 
service or within one year thereafter and has not been shown 
to be causally or etiologically related to the veteran's 
military service.

3.  Arthritis of the right elbow did not manifest during 
service or within one year thereafter and has not been shown 
to be causally or etiologically related to the veteran's 
military service.
4.  The veteran has not been shown to have flexion limited to 
30 degrees in his left knee.

5.  The veteran has not been shown to have flexion limited to 
30 degrees in his right knee.

6.  The veteran's right shoulder is not limited to 25 degrees 
from the side.

7.  The veteran's hiatal hernia is not productive of 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  


CONCLUSIONS OF LAW

1.  Arthritis of the right hand was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).

2.  Arthritis of the right elbow was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).

3.  The criteria for an initial evaluation in excess of 10 
percent for degenerative joint disease of the left knee have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic 
Code 5010-5260 (2006).  

4.  The criteria for an initial evaluation in excess of 10 
percent for musculoligamentous strain of the right knee have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic 
Code 5299-5260 (2006).  

5.  The criteria for an initial evaluation in excess of 30 
percent for right acromioclavicular degenerative joint 
disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, 
Diagnostic Code 5010-5201 (2006).  

6.  The criteria for an initial evaluation in excess of 10 
percent for hiatal hernia have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.40-4.45, 4.114, Diagnostic Code 7346 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO did provide the appellant with notice in 
November 2003 and November 2004, prior to the initial 
decisions on the claims for service connection in April 2004, 
March 2005, and May 2005, as well as in June 2005 and October 
2005.  Therefore, the timing requirement of the notice as set 
forth in Pelegrini has been met and to decide the appeal 
would not be prejudicial to the claimant.

The Board does acknowledge that the RO did not provide the 
veteran with notice of the information or evidence needed to 
substantiate his claims for a higher initial evaluation prior 
to the initial rating decisions in April 2004, March 2005, 
and May 2005, which granted service connection for left knee 
degenerative joint disease of the left knee, 
musculoligamentous strain of the right knee,, right 
acromioclavicular degenerative joint disease, and hiatal 
hernia.  The veteran subsequently filed his notice of 
disagreement (NOD) in which he disagreed with the initial 
evaluation assigned for those disabilities.  Thus, the appeal 
of the assignment of the initial evaluation arises not from a 
"claim" but from an NOD filed with the RO's initial 
assignment of a rating.  Nevertheless, the RO did send the 
veteran letters in June 2005 and October 2005 in connection 
with the issue of a higher initial evaluation for 
musculoligamentous strain of the right knee, which did meet 
the notification requirements.  Moreover, statements of the 
case (SOC) and supplemental statements of the case (SSOC) 
were issued for all four service-connected disabilities, 
which notified the veteran of the reasons for the denial of 
his application and, in so doing, informed him of the 
evidence that was needed to substantiate his claims.  The 
SOCs and SSOCS also provided him with the pertinent rating 
criteria.  Thus, the Board finds that any defect with respect 
to the timing of the notice requirement was harmless error.  

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the case, notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the veteran's 
claims were readjudicated in SOCs and SSOCs.  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
his claims.  Viewed in such context, the furnishing of notice 
after the decision that led to this appeal did not compromise 
the essential fairness of the adjudication.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 
353 F.3d 1369, 1373 (Fed. Cir. 2004).  The veteran has had a 
"meaningful opportunity to participate effectively," 
Dingess/Hartman, and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the veteran.  Therefore, with respect to the timing 
requirement for the notice, the Board concludes that to 
decide this appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claims for service connection 
and for a higher initial evaluation.  Specifically, the 
November 2003 letter stated that the evidence must show that 
that he had an injury in military service or a disease that 
began in, or was made worse during military service, or that 
there was an event in service that caused injury or disease; 
that he has a current physical or mental disability; and, 
that there is a relationship between his current disability 
and an injury, disease, or event in military service.  The 
November 2004 letter also indicated that a claim for 
secondary service connection required evidence showing that 
he currently has a physical or mental disability that was 
either caused by or aggravated by his service-connected 
disability.  In addition, the June 2005 and October 2005 
letters stated that, "To establish entitlement to an 
increased evaluation for your service-connected disability, 
the evidence must show that you service-connected condition 
has gotten worse."  Additionally, the November 2004, August 
2005, and October 2005 statements of the case (SOC) and the 
June 2005 and October 2005 supplemental statements of the 
case (SSOC) notified the veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claims.  In 
fact, the SOCs and SSOCs provided the veteran with the 
schedular criteria used to evaluate his service-connected 
left knee, right knee, and right shoulder disabilities as 
well as his hiatal hernia, namely Diagnostic Codes 5010, 
5200, 5201, 5202, 5257, 5260, 5261, and 7346.

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the November 2003, November 2004, 
June 2005, and October 2005 letters indicated that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claims and that VA was requesting all records 
held by Federal agencies, including service medical records, 
military records, and VA medical records.  The veteran was 
also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on his 
claims.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
November 2003, November 2004, June 2005, and October 2005 
letters notified the veteran that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  The November 2003, 
November 2004, June 2005, and October 2005 letters also 
requested that he complete and return the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the November 2003, November 2004, and 
June 2005 letters indicated that it was still the veteran's 
responsibility to support his claim with appropriate 
evidence.  Similarly, the November 2003, November 2004, June 
2005, and October 2005 letters informed the veteran that it 
was his responsibility to ensure that that VA received all 
requested records that are not in the possession of a Federal 
department or agency.   

Although the notice letters that were provided to the 
appellant did not specifically contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  In this regard, the RO has 
informed the veteran in the rating decisions, SOCs, and SSOCs 
of the reasons for the denial of his claims and, in so doing, 
informed him of the evidence that was needed to substantiate 
those claims.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that a letter was sent to the veteran in March 2006 informing 
him that the United States Court of Appeals for Veterans 
Claims (Court) had issued a decision in the case of 
Dingess/Hartman v. Nicholson.  It was noted that the decision 
had created additional notice requirements and that the 
letter was being sent to him to comply with that decision.  
In particular, the veteran was informed that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there were changes in his condition.  The March 2006 letter 
also explained how disability ratings and effective dates 
were determined.    

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA medical records and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with his claims.  The veteran was also afforded VA 
examinations in January 2004, November 2004, April 2005, and 
September 2005.  VA has further assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with SOCs and SSOCs, which informed them of 
the laws and regulations relevant to the veteran's claims.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.


I.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  



A.  Arthritis of the Right Hand

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for arthritis 
of the right hand.   The veteran's service medical records 
are negative for any complaints, treatment, or diagnosis of a 
right hand disorder.  In fact, his March 1988 separation 
examination found his upper extremities to be normal, as did 
September 2003 and January 2004 examinations.  Moreover, the 
medical evidence does not show that he sought treatment for 
his right hand during the year following his separation from 
service.  Therefore, the Board finds that arthritis of the 
right hand did not manifest during service or within one year 
thereafter.

In addition to the lack of evidence showing that arthritis of 
the right hand manifested during service or within close 
proximity thereto, the medical evidence of record does not 
link any current diagnosis of a right hand disorder to the 
veteran's military service.  As noted above, the record shows 
that there were no complaints, treatment, or diagnosis of a 
right hand disorder during the veteran's period of service.  
As such, there is nothing in service to which a current right 
hand disorder could be related.   Moreover, the April 2005 VA 
examiner indicated that x-rays of the right hand revealed 
posttraumatic deformities of the distal phalanx, but also 
noted that there were no degenerative changes.  He further 
stated that he did not find the veteran to have a diffuse 
osteoarthritic process and commented that he did not see a 
relationship between his service-connected right knee 
disability and his other joints.  Therefore, the Board finds 
that arthritis of the right hand did not manifest during 
service or within one year of separation from service and has 
not been shown to be causally or etiologically to an event, 
disease, or injury in service

B.  Arthritis of the Right Elbow

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for arthritis 
of the right elbow.   The veteran's service medical records 
are negative for any complaints, treatment, or diagnosis of a 
right elbow disorder.  In fact, his March 1988 separation 
examination found his upper extremities to be normal, as did 
September 2003 and January 2004 examinations.  Moreover, the 
medical evidence does not show that he sought treatment 
during the year following his separation from service.  
Therefore, the Board finds that arthritis of the right elbow 
did not manifest during service or within one year 
thereafter.

In addition to the lack of evidence showing that arthritis of 
the right elbow manifested during service or within close 
proximity thereto, the medical evidence of record does not 
link any current diagnosis of a right elbow disorder to the 
veteran's military service.  As noted above, the record shows 
that there were no complaints, treatment, or diagnosis of a 
right elbow disorder during the veteran's period of service.  
As such, there is nothing in service to which a current right 
elbow disorder could be related.   Moreover, the April 2005 
VA examiner indicated that the veteran appeared to have mild 
degenerative right elbow disease, yet stated that he did not 
find the veteran to have a diffuse osteoarthritic process.  
He also commented that he did not see a relationship between 
the veteran's service-connected right knee disability and his 
other joints and did not think it was medically possible.  In 
fact, the examiner stated that he did not think it was 
medically possible to determine when the veteran's arthritic 
process started.  Therefore, the Board finds that arthritis 
of the right elbow did not manifest during service or within 
one year of separation from service and has not been shown to 
be causally or etiologically to an event, disease, or injury 
in service

C.  Conclusion 

Because the preponderance of the evidence is against the 
veteran's claims, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for arthritis of the right hand and for arthritis 
of the right elbow is not warranted.  The veteran is not a 
medical professional competent to render an opinion on 
matters of medical etiology or diagnosis and absent a 
professional medical opinion linking a current disorder to 
service, service connection cannot be granted.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).




II.  Higher Initial Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

A.  Degenerative Joint Disease of the Left Knee

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).  

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  In addition, 
General Counsel considered a hypothetical situation in which 
a knee disability was evaluated under Diagnostic Code 5259 
that was productive of pain, tenderness, friction, 
osteoarthritis established by x-rays, and a slight loss of 
motion.  For the purposes of the hypothetical, it was assumed 
that Diagnostic Code 5259 did not involve limitation of 
motion.  Given the findings of osteoarthritis, the General 
Counsel stated that the availability of a separate evaluation 
under Diagnostic Code 5003 in light of sections 4.40, 4.45, 
4.59 must be considered.  See Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  Absent x-ray findings of 
arthritis, limitation of motion should be considered under 
Diagnostic Codes 5260 and 5261.  The claimant's painful 
motion may add to the actual limitation of motion so as to 
warrant a rating under Diagnostic Codes 5260 or 5261.  

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.  

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint.  VAOPGCPREC 9-2004 (September 
17, 2004).

The veteran is currently assigned a 10 percent disability 
evaluation for his degenerative joint disease of the left 
knee pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010-
5260. Diagnostic Code 5010 states that traumatic arthritis is 
to be rated as degenerative arthritis under Diagnostic Code 
5003, which in turn, states that the severity of degenerative 
arthritis, established by X-ray findings, is to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected 
which in this case would be Diagnostic Codes 5260 (limitation 
of flexion of the leg) and 5261 (limitation of extension of 
the leg).  When there is arthritis with at least some 
limitation of motion, but to a degree which would be 
noncompensable under a limitation-of-motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5260, a 10 percent disability 
evaluation is assigned when flexion is limited to 45 degrees.  
A 20 percent disability evaluation is warranted when flexion 
is limited to 30 degrees.

Under Diagnostic Code 5261, a 10 percent disability 
evaluation is contemplated for extension limited to 10 
degrees.  A 20 percent disability evaluation is warranted 
when extension is limited to 15 degrees.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher initial evaluation for 
degenerative joint disease of the left knee.  The medical 
evidence of record does not show the veteran to have flexion 
limited to 30 degrees.  In fact, the September 2005 VA 
examination found the veteran to have flexion to 120 degrees 
in his left knee.  As such, the veteran has not been shown to 
have met the criteria for a higher initial evaluation under 
Diagnostic Code 5260.

The Board has also considered whether the veteran would be 
entitled to a separate evaluation for limitation of extension 
pursuant to VAOPGCPREC 9-2004.  However, the veteran has not 
been shown to have extension limited to 10 degrees.  In this 
regard, the September 2005 VA examiner indicated that veteran 
had extension to zero degrees in his left knee.  Therefore, 
the Board finds that a separate evaluation is not warranted 
under Diagnostic Code 5261.

Nevertheless, the Board has also considered whether an 
increased evaluation would be in order under other relevant 
diagnostic codes.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, 
the Board has considered the propriety of assigning a higher, 
or separate, rating under another diagnostic code.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

While the Board has considered whether an increased 
evaluation would be in order under other relevant diagnostic 
codes, such as that governing ankylosis, recurrent 
subluxation or lateral instability, dislocated semilunar 
cartilage, removal of semilunar cartilage, and impairment of 
the tibia and fibula, the Board finds that the criteria for a 
rating in excess of 10 percent for his left knee disability 
are simply not met.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5256, 5257, 5258, 5259, and 5262 (2006).  In this regard, the 
medical evidence of record does not show the veteran to have 
ankylosis, recurrent subluxation or lateral instability, 
dislocated semilunar cartilage, the removal of semilunar 
cartilage, or impairment of the tibia and fibula.  In fact, 
the September 2005 VA examiner indicated that there was no 
instability, dislocation, subluxation, or meniscal 
abnormality.  Therefore, the Board finds that the veteran is 
not entitled to a higher or separate evaluation under 
Diagnostic Codes 5256, 5257, 5258, 5259, and 5262.

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's left knee disability 
is not warranted on the basis of functional loss due to pain 
or weakness in this case, as the veteran's symptoms are 
supported by pathology consistent with the assigned 10 
percent rating, and no higher.  In this regard, the Board 
observes that the veteran has complained of pain on numerous 
occasions.  However, the effect of the pain in the veteran's 
left knee is contemplated in the currently assigned 10 
percent disability evaluation under Diagnostic Code 5010-
5260.  Indeed, the October 2005 statement of the case (SOC) 
specifically contemplated this pain in its continuation of 
the 10 percent disability evaluation under Diagnostic Code 
5010-5260.  The veteran's complaints do not, when viewed in 
conjunction with the medical evidence, tend to establish 
weakened movement, excess fatigability, or incoordination to 
the degree that would warrant an increased evaluation.  In 
fact, the September 2005 VA examiner indicated that the 
veteran did not have weakness, additional loss of motion on 
repetitive use, or flare-ups.  Therefore, the Board finds 
that the preponderance of the evidence is against an 
increased evaluation for the veteran's left knee disability.

B.  Musculoligamentous Strain of the Right Knee

The veteran is currently assigned a 10 percent disability 
evaluation for his musculoligamentous strain of the right 
knee pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5299-
5260.  As noted above, Diagnostic Code 5260 provides that a 
10 percent disability evaluation is assigned when flexion is 
limited to 45 degrees.  A 20 percent disability evaluation is 
warranted when flexion is limited to 30 degrees.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher initial evaluation for 
musculoligamentous strain of the right knee.  The medical 
evidence of record does not show the veteran to have flexion 
limited to 30 degrees.  In fact, the January 2004 and 
November 2004 VA examiners indicated that the veteran had 85 
degrees of flexion in his right knee, and the September 2005 
VA examiner found him to have flexion to 120 degrees.

Nevertheless, the Board has also considered whether an 
increased evaluation would be in order under other relevant 
diagnostic codes.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology. See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, 
the Board has considered the propriety of assigning a higher, 
or separate, rating under another diagnostic code. See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

While the Board has considered whether an increased 
evaluation would be in order under other relevant diagnostic 
codes, such as that governing ankylosis, recurrent 
subluxation or lateral instability, dislocated semilunar 
cartilage, removal of semilunar cartilage, limitation of 
extension of the leg, and impairment of the tibia and fibula, 
the Board finds that the criteria for a rating in excess of 
10 percent for his right knee disability are simply not met. 
See 38 C.F.R. § 4.71a, Diagnostic Code 5256, 5257, 5258, 
5259, 5261, and 5262 (2006).  In this regard, the medical 
evidence of record does not show the veteran to have 
ankylosis, recurrent subluxation or lateral instability, 
dislocated semilunar cartilage, the removal of semilunar 
cartilage, limitation of extension of the leg, or impairment 
of the tibia and fibula.  In fact, the January 2004 VA 
examiner commented that the veteran could completely extend 
his right knee.  Moreover, as noted above, the September 2005 
VA examination did not reveal any instability, dislocation, 
subluxation, or meniscal abnormality, and the veteran was 
found to have extension to zero degrees in his right knee.  
Therefore, the Board finds that the veteran is not entitled 
to a higher or separate evaluation under Diagnostic Codes 
5256, 5257, 5258, 5259, 5261, and 5262.

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's right knee disability 
is not warranted on the basis of functional loss due to pain 
or weakness in this case, as the veteran's symptoms are 
supported by pathology consistent with the assigned 10 
percent rating, and no higher.  In this regard, the Board 
observes that the veteran has complained of pain on numerous 
occasions.  However, the effect of the pain in the veteran's 
right knee is contemplated in the currently assigned 10 
percent disability evaluation under Diagnostic Code 5299-
5260.  Indeed, the April 2004 rating decision specifically 
contemplated this pain in its assignment of the 10 percent 
disability evaluation under Diagnostic Code 5299-5260.  The 
veteran's complaints do not, when viewed in conjunction with 
the medical evidence, tend to establish weakened movement, 
excess fatigability, or incoordination to the degree that 
would warrant an increased evaluation.  The Board does 
observe that the January 2004 VA examiner noted that the 
veteran complained of moderate pain, moderate weakness, and 
moderate fatigability; however, he also stated that there was 
no incoordination.  Moreover, the September 2005 VA examiner 
indicated that the veteran did not have weakness, additional 
loss motion on repetitive use, or flare-ups.  Therefore, the 
Board finds that the preponderance of the evidence is against 
an increased evaluation for the veteran's right knee 
disability.

C.  Right Acromioclavicular Degenerative Joint Disease

The veteran is currently assigned a 30 percent disability 
evaluation for his right acromioclavicular degenerative joint 
disease pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010-
5201.  As previously indicated, Diagnostic Code 5010 states 
that traumatic arthritis is to be rated as degenerative 
arthritis under Diagnostic Code 5003, which in turn, states 
that the severity of degenerative arthritis, established by 
X-ray findings, is to be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints affected which in this case would be 
Diagnostic Code 5201 (limitation of motion of the arm).  When 
there is arthritis with at least some limitation of motion, 
but to a degree which would be noncompensable under a 
limitation-of-motion code, a 10 percent rating will be 
assigned for each affected major joint or group of minor 
joints.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted if there is X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups and a 20 percent evaluation is 
authorized if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and there 
are occasional incapacitating exacerbations.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5201, a 20 percent disability 
evaluation is contemplated for limitation of motion of the 
major arm at shoulder level.  A 40 percent disability 
evaluation is warranted when the major arm is limited to 25 
degrees from the side.  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  As 
demonstrated by the medical evidence of record, the veteran 
is right-handed and as such, major, as opposed to minor, 
shoulder disability ratings are applicable.  38 C.F.R. 
§ 4.69.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher initial evaluation for 
right acromioclavicular degenerative joint disease.  The 
medical evidence of record does not show that his major arm 
is limited to 25 degrees from the side.  In fact, the April 
2005 VA examination found the veteran to have forward flexion 
to 70 degrees and abduction to 50 degrees.  As such, the 
veteran has not been shown to have met the criteria for an 
evaluation in excess of 30 percent under Diagnostic Code 
5201.  

Nevertheless, the Board has also considered whether an 
increased evaluation would be in order under other relevant 
diagnostic codes. The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). Thus, the 
Board has considered the propriety of assigning a higher, or 
separate, rating under another diagnostic code.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

While the Board has considered whether an increased 
evaluation would be in order under other relevant diagnostic 
codes, such as that governing ankylosis of scapulohumeral 
articulation and other impairment of the humerus, the Board 
finds that the criteria for a rating in excess of 30 percent 
for his right shoulder disability are simply not met. See 38 
C.F.R. § 4.71a, Diagnostic Code 5200 and 5202 (2006).  In 
this regard, the medical evidence of record does not show the 
veteran to have ankylosis of scapulohumeral articulation or 
other impairment of the humerus.  Therefore, the Board finds 
that the veteran is not entitled to a higher or separate 
evaluation under Diagnostic Codes 5200 and 5202.

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's right shoulder 
disability is not warranted on the basis of functional loss 
due to pain or weakness in this case, as the veteran's 
symptoms are supported by pathology consistent with the 
assigned 30 percent rating, and no higher.  In this regard, 
the Board observes that the veteran has complained of pain on 
numerous occasions.  However, the effect of the pain in the 
veteran's right shoulder is contemplated in the currently 
assigned 30 percent disability evaluation under Diagnostic 
Code 5010-5201.  Indeed, the August 2005 SOC specifically 
contemplated this pain in its continuation of the 30 percent 
disability evaluation under Diagnostic Code 5010-5201.  The 
veteran's complaints do not, when viewed in conjunction with 
the medical evidence, tend to establish weakened movement, 
excess fatigability, or incoordination to the degree that 
would warrant an increased evaluation.  The Board does 
observe the April 2005 VA examiner's comment that the veteran 
had moderate pain, mild weakness, and mild fatigability.  
However, given the fact that a 30 percent disability 
evaluation is not available under Diagnostic Code 5201 for 
limitation of motion of the major arm, it appears that the 
veteran's current 30 percent disability evaluation was 
assigned partly on the basis of functional impairment.  
Therefore, the Board finds that the preponderance of the 
evidence is against a higher initial evaluation for the 
veteran's right acromioclavicular degenerative joint disease.
D.  Hiatal Hernia

The veteran is currently assigned a 10 percent disability 
evaluation for his hiatal hernia pursuant to 38 C.F.R. 
§ 4.114, Diagnostic Code 7346.  Under that diagnostic code, a 
10 percent rating, the currently assigned evaluation, is 
warranted when there is a hiatal hernia with two or more of 
the symptoms for the 30 percent evaluation of less severity.  
A 30 percent disability evaluation is contemplated for 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher initial evaluation for a 
hiatal hernia.  The medical evidence of record does not show 
the veteran to have persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  In fact, the veteran 
told the April 2005 VA examiner that he only had occasional 
dysphagia with liquids and solids.  He also indicated that he 
regurgitated once a month and had pyrosis four times per 
month, which varied with spicy food.  He denied having 
hematemesis, melena, nausea, and vomiting.  Moreover, there 
has been no showing of substernal, arm, or shoulder pain 
associated with his hiatal hernia itself, and the examiner 
commented that the veteran's state of health appeared 
adequate.  As such, the veteran has not been shown to have 
met the criteria for an evaluation in excess of 10 percent.  
Therefore, the Board finds that the veteran is not entitled 
to a higher initial evaluation for hiatal hernia.  

E.  Conclusion

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected 
degenerative joint disease of the left knee, 
musculoligamentous strain of the right knee, right 
acromioclavicular degenerative joint disease, and hiatal 
hernia have caused marked interference with employment beyond 
that contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disabilities.  In the absence of such factors, the Board 
finds that the requirements for an extraschedular evaluation 
for the veteran's service-connected disabilities under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995). 


ORDER

Service connection for arthritis of the right hand is denied.

Service connection for arthritis of the right elbow is 
denied.

An initial evaluation in excess of 10 percent for 
degenerative joint disease of the left knee is denied.

An initial evaluation in excess of 10 percent for 
musculoligamentous strain of the right knee is denied.

An initial evaluation in excess of 30 percent for right 
acromioclavicular degenerative joint disease is denied. 

An initial evaluation in excess of 10 percent for hiatal 
hernia is denied.  




REMAND

Reason for Remand:  To obtain a medical opinion.

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2006).  Such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A.   §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).

Service medical records show that the veteran sustained two 
injuries to his back in service.  The first injury occurred 
in June 1999 while the veteran was serving in the Army 
National Guard and he fell backwards approximately four feet 
from a 5 ton military vehicle onto his back onto solid 
pavement.  The second injury was sustained while the veteran 
was serving on active duty in Germany in February 2003 and he 
slipped on an icy road and fell on his back against the 
ground.  Some service medical records concerning this injury 
are in German and appear not to have been translated to 
English.  

The veteran was afforded a VA examination in April 2005 in 
connection with his claims for service connection for 
degenerative disc disease of the thoracic spine, lumbar 
strain, and arthritis of the cervical spine with 
radiculopathy.  The examiner observed that the veteran fell 
and injured his back in 1999 and provided an opinion as to 
the etiology of the veteran's spine disorders.  However, 
although the examiner noted at the beginning of his report 
that the veteran also injured his back when he slipped and 
fell on an icy road in February 2003, the VA examiner did not 
discuss this injury in his report.  Therefore, the Board 
finds that a VA examination and medical opinion are necessary 
for the purpose of determining the nature and etiology of any 
spine disorder that may be present.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should make arrangements to 
have the report in the service medical 
records dated in February 2003 
translated into English before 
scheduling the veteran for a VA 
examination in which the examiner will 
review the information in this report 
along with all other medical evidence of 
record pertaining to the veteran's 
cervical, thoracic, and lumbar spine.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any neck or back disorder 
that may be present.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the 
veteran's service medical records dated 
in June 1999 and February 2003, and to 
identify all current spine disorders.  
For each spine disorder identified, the 
examiner should comment as to whether it 
is causally or etiologically related to 
his symptomatology in service or is 
otherwise related to service.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2006), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


